Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In Claim 1, the bias post is claimed as movable relative to the stable post between a removable position and a locked position but also the stable post remains stationary relative to the bias post while the bias post is moved between the removable position and the locked position.  It is unclear as to how the stable post and the bias post can be both movable relative to each other and stationary relative to each other when transitioning between the removable position and the locked position.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In Claim 17, the stable post is claimed as remaining stationary in place relative to the bias post while the bias post is moved based upon a length of the bias member (55) within the stable post, the bias post (70), or both being adjusted to move the bias post relative to the stable post between the removable position and the locked position.  It is unclear as to how the stable post can remain stationary in place relative to the bias post while the bias post is moved relative to the stable post between the removable position and the locked position.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball (5,333,888).
Consider Claim 1, Ball discloses a receiver adapter comprising: a. a hitch post including: i. a stable post (10); and ii. a bias post (70) that is movable relative to the stable post between a removable position (Fig. 1) and a locked position (Fig, 2) wherein 
Consider Claim 2, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein the stable post includes a post wedge (40).
Consider Claim 3, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein the bias post includes a bias post wedge (75).
Consider Claim 4, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein the stable post includes a post wedge (40)  and the bias post includes a bias post wedge (75) and the post wedge and the bias post wedge are in contact with each other (Fig. 2).
Consider Claim 5, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein the bias post (70) moves along the stable post (10) to increase a cross-sectional thickness of the stable post (Fig. 2).
Consider Claim 6, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein a bias member (55) extends between the stable post (10) and the bias post (70) and moves the bias post (70) relative to the stable post (10).
Consider Claim 7, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein a fastener (130) is fixedly connected to the bias post (70).
Consider Claim 8, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein an adjuster (60) moves the bias post relative to the stable post.
Consider Claim 9, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein a bias member (55) extends from the stable post (10) to the bias post (70) and, upon movement of an adjuster (60), the bias post (70) moves relative to the stable post (10) to increase a height or a cross-sectional thickness of the hitch post.
Consider Claim 10, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein the stable post (10) includes a post wedge (40) and the bias post includes a bias post wedge (75), and when the adjuster (60) is moved the bias post is moved to align the post wedge so that the bias post moves up or down the post wedge.
Consider Claim 11, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein an angle (W) of the post wedge and angle (Z) of the bias post wedge are complimentary so that the post wedge abuts the bias post wedge in a substantially flush manner (Fig. 2).
Consider Claim 12, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein the adjuster (60)adjusts a length of the bias member within the stable post, the bias post (70), or both to move the bias post.
Consider Claim 13, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein an outer surface of the stable post (10) 
Consider Claim 14, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein the adapter (60) is located at least partially within the stable post (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (5,333,888) in view of Stodola (2004/0160035).
Consider Claim 16, Ball discloses a hitch step comprising: the receiver adapter of claim 1 connected to the step but does not disclose a step.
Stodola discloses a step (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ball by providing a step in place of the trailer hitch ball in order to facilitate access the vehicle.
Claims 17- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (5,333,888) in view of McMillan (6,835,021).
Consider Claim 17, Ball discloses a receiver adapter comprising: a hitch post configured for insertion into an adapter (80) having a stationary stable post (10), a bias post (70) movable relative to the stable post between a removable position (Fig. 1) and a locked position (Fig. 2), wherein the bias post (70) engages the adapter (80) in the locked position; a bias member (55) extending through an entire length of both the stable post (10) and the bias post (70) and securing the stable post to the bias post; and a fastener (130) secured to the bias post wherein the bias member extends through the fastener; wherein the stable post remains stationary in place relative to the bias post while the bias post is moved based upon a length of the bias member (55) within the stable post, the bias post (70), or both being adjusted to move the bias post relative to the stable post between the removable position and the locked position, and wherein the bias (55) member moves in a direction (down) of movement of the bias post (70), however, Ball discloses the fastener secured to an interior surface of the bias post as opposed to an exterior surface of the bias post.
McMillan discloses a fastener (190) secured to an exterior surface of the bias post (110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ball by securing the fastener to tan exterior surface of the bias post as disclosed by McMillan in order to simplify manufacturing of the device.
Consider Claim 18, Ball, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein an outer surface of the stable post (10) and an outer surface of the bias post (70) are substantially coplanar in the removable position (Fig. 1) and are located along substantially parallel planes in the locked position (Fig. 2).
Consider Claim 19, Ball, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the length of the bias member (50) is adjusted by moving the bias member axially within a fastener (130) secured to the bias post (70).
Consider Claim 20, Ball, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the bias member (70) is moved by an adjuster (60) of the bias member (50) located within the stable post (10).
Consider Claim 21, Ball discloses all the features of the claimed invention, as described above, and further discloses wherein a bias member (50) extends through an entire length of both the stable post and the bias post and moves the bias post perpendicular to the plane relative to the stable post, but does not disclose wherein the bias member moves with the bias post perpendicular to the plane.
McMillan discloses wherein the bias member (151) moves with the bias post (110) perpendicular to the plane.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ball by providing where the bias member moves with the bias post since it would be a simple matter of applying a known technique to a known device and would have yielded the expected result of moving the bias post.
Response to Arguments
Applicant's arguments filed 6/30/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stable post remains stationary relative to the hitch receiver) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant argues that Ball discloses the stable post moving relative to the hitch receiver, however, applicant has not claimed that the stable post is stationary relative to the hitch receiver, only that the stable post remains stationary without any indication as to what the stable post remains stationary relative to. In applicants own drawings, the stable post in fig (4A) is shown elevated above the lower wall of the hitch receiver and in fig. (4B, the stable post is shown in contact with the lower wall of the receiver hitch, therefore, applicant does not disclose that the claimed invention remains stationary relative to the hitch receiver. The stable post disclosed by Ball remains stationary relative to the trailer ball (5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


                                                                                                                                                                                                                                                                                                                                                                                               /BRYAN A EVANS/Primary Examiner, Art Unit 3618